Citation Nr: 0809990	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-33 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 
2004, for an award of service connection for deviated nasal 
septum.

2.  Entitlement to an effective date earlier than August 6, 
2004, for an award of service connection for a painful scar 
as secondary to service-connected deviated nasal septum.

3.  Whether there was clear and unmistakable error (CUE) in a 
June 26, 1947, rating decision which denied a claim of 
service connection for residuals of a nose injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May 1941 to May 1947 and 
from February 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted the veteran's claims of service 
connection for deviated nasal septum, assigning a 10 percent 
rating effective August 6, 2004, and for a painful scar as 
secondary to service-connected deviated nasal septum, 
assigning a 10 percent rating effective June 13, 2005.  This 
decision was issued to the veteran and his service 
representative in July 2005.  The veteran disagreed with this 
decision in August 2005, seeking an earlier effective date 
than August 6, 2004, for service-connected deviated nasal 
septum and an earlier effective date than June 13, 2005, for 
service-connected painful scar as secondary to service-
connected deviated nasal septum ("earlier effective date 
claims").  

This matter also is on appeal of a September 2005 rating 
decision in which the RO determined that there was no CUE in 
a June 13, 1947, rating decision, which denied a claim of 
service connection for residuals of a nose injury ("CUE 
claim").  The RO also assigned an effective date of 
August 6, 2004, for the veteran's service-connected painful 
scar.  The veteran perfected a timely appeal on his earlier 
effective date claims in October 2005.  In November 2005, the 
veteran disagreed with the denial of his CUE claim.  He 
perfected a timely appeal on his CUE claim in December 2005.

In March 2008, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's earlier effective date and CUE 
appeals has been obtained.

2.  In a letter dated on April 14, 2003, the RO notified the 
veteran of a rating decision dated on March 27, 2003, which 
denied, in pertinent part, the veteran's claim of service 
connection for bilateral hearing loss and determined that new 
and material evidence had not been submitted sufficient to 
reopen a previously denied claim of service connection for 
residuals of a nose injury; the veteran disagreed with this 
decision in June 2003 and perfected a timely appeal in 
September 2003.

3.  In statements on a VA Form 21-4138 dated on May 14, 2004, 
and transmitted to the RO on the same day, the veteran 
informed the RO that, if he was awarded service connection 
for bilateral hearing loss, he would withdraw all other 
pending appeals.

4.  In a letter dated on June 4, 2004, the RO notified the 
veteran of a rating decision dated on May 17, 2004, which 
granted service connection for bilateral hearing loss, 
assigning a 10 percent rating effective December 3, 2002, and 
that this constituted a complete grant of all benefits sought 
on appeal and no further action would be taken on his other 
pending appeals.

5.  In statements on a VA Form 21-4138 dated on August 3, 
2004, and date-stamped as received by the RO on August 6, 
2004, the veteran requested that a previously denied claim of 
service connection for residuals of a nose injury be 
reopened; there are no documents between the RO's final 
decision in June 2004 and August 6, 2004, that may be 
construed as a formal or informal application to reopen a 
previously denied claim of service connection for residuals 
of a nose injury.

6.  The veteran's deviated nasal septum and painful scar have 
been service connected since August 6, 2004.

7.  The June 13, 1947, rating decision that denied the 
veteran's claim of service connection for residuals of a nose 
injury, was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than August 6, 2004, for service connection for deviated 
nasal septum have not been met.  38 U.S.C.A. §§ 5101(a), 
5110, 5111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2007).

2.  The criteria for entitlement to an effective date earlier 
than August 6, 2004, for service connection for a painful 
scar as secondary to service-connected deviated nasal septum 
have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 
3.105(a), 3.151(a), 3.400 (2007).

3.  The June 1947 rating decision, which denied the veteran's 
claim of service connection for residuals of a nose injury, 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5109A (West 2002 & Supp. 2007); 38 C.F.R. § 3.105(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in CUE claims because 
"there is nothing further that could be developed").  As 
noted in Livesay, CUE claims are not conventional appeals but 
instead are requests for revision of previous decisions.  
Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits 
but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.

The effective date appeals are "downstream" elements of the 
RO's grant of service connection for deviated nasal septum 
and for a painful scar as secondary to service-connected 
deviated nasal septum in the currently appealed rating 
decision issued in June 2005.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  Here, in a September 2004 letter, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter informed the veteran to 
submit medical evidence and noted other types of evidence the 
veteran could submit in support of his claims.  In addition, 
the veteran was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The September 2004 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for residuals of a 
nose injury, and noted the evidence needed to substantiate 
the underlying claim of service connection.  That 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In response, 
the veteran notified VA in April 2006 that he had no further 
information or evidence to submit in support of his claims.

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
earlier effective date claims are being denied in this 
decision.  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  To the extent that 
Dingess requires more extensive notice as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  The 
instant appeal originates, however, from the grant of service 
connection for the disorders at issue.  Consequently, 
Vazquez-Flores is inapplicable.  Thus, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than August 6, 2004, for the award of service 
connection for deviated nasal septum and for a painful scar 
as secondary to service-connected deviated nasal septum.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

The Board observes that only an appellant or his 
representative may withdraw an appeal.  An appeal may be 
withdrawn as to any or all issues.  Except for appeals 
withdrawn on the record at a hearing, an appeal withdrawal 
must: (1) be in writing; (2) include the veteran's name; 
(3) the VA claims number; and (4) a statement that the appeal 
is withdrawn.  If an appeal involves multiple issues, the 
withdrawal must specify that the appeal is withdrawn in its 
entirety or list the issue(s) being withdrawn from the 
appeal.  Until notice has been received that an appeal has 
been certified to the Board, an appeal withdrawal should be 
filed with the agency of original jurisdiction (AOJ), in this 
case, the RO.  An appeal withdrawal is effective when it is 
received by the AOJ.  The effect of filing an appeal 
withdrawal is that a notice of disagreement and/or a 
substantive appeal will be deemed withdrawn as to all issues 
listed in the appeal withdrawal.  An appellant is not 
precluded from filing a new notice of disagreement and/or a 
new substantive appeal as to any issue previously withdrawn 
so long as such notice of disagreement or substantive appeal 
is timely.  38 U.S.C.A. §§ 7105 (b) and (d) (West 2002); 
38 C.F.R. § 20.204 (2007).  See also 38 C.F.R. §§ 20.201 
(notice of disagreement), 20.202 (substantive appeal), and 
20.302 (time limit for filing) (2007).

The veteran's application to reopen his previously denied 
claim of service connection for residuals of a nose injury 
was date-stamped as received by the RO on December 3, 2002.  
In a rating decision dated March 27, 2003, and issued to the 
veteran and his service representative on April 14, 2003, the 
RO denied the veteran's claim for an increased compensable 
rating for service-connected residuals of a fractured 
sternum, denied claims of service connection for bilateral 
hearing loss, residuals of a chest injury, and residuals of a 
right leg injury, and also determined that new and material 
evidence had not been received sufficient to reopen the 
previously denied service connection claim for residuals of a 
nose injury.

In statements on a VA Form 21-4138 dated on May 16, 2003, and 
date-stamped as received by the RO on June 10, 2003, the 
veteran disagreed with the March 2003 rating decision in its 
entirety.  In response, the RO issued a Statement of the Case 
(SOC) to the veteran and his service representative in July 
2003.  The veteran perfected a timely appeal on these claims 
when he filed a VA Form 9 dated on September 3, 2003, and 
date-stamped as received by the RO on September 16, 2003.  In 
statements on a VA Form 21-4138 attached to his VA Form 9, 
the veteran also requested an RO hearing on all 5 of his 
appealed claims.

The next relevant correspondence from the veteran occurred 
when he faxed a VA Form 21-4138 to the RO on May 14, 2004.  
In statements on this VA Form 21-4138, which the veteran 
signed and dated on May 14, 2004, he stated, "This is to 
advise the VA that if VA grants me service connection for 
bilateral hearing loss this would resolve my appeal on all 
issues.  I would withdraw my appeal on [the] other 4 issues 
and this would resolve my appeal and there would be no need 
for a hearing."  

In a rating decision dated on May 17, 2004, and issued to the 
veteran and his service representative on June 4, 2004, the 
RO granted service connection for bilateral hearing loss, 
assigning a 10 percent rating effective December 3, 2002.  In 
the narrative for this rating decision, the RO noted that, 
because the veteran stated that granting service connection 
for bilateral hearing loss would satisfy his appeal on all 
remaining appellate issues, this decision constituted a total 
grant of benefits sought on appeal and no further action 
would be taken on the veteran's appeal.

The next relevant correspondence from the veteran was a 
signed VA Form 21-4138 dated on August 3, 2004, and date-
stamped as received by the RO on August 6, 2004.  On this 
form, the veteran requested that his previously denied 
service connection claim for residuals of a nose injury be 
reopened.

As noted in the Introduction, in the currently appealed 
rating decision dated in June 2005 and issued to the veteran 
and his service representative in July 2005, the RO granted 
service connection for deviated nasal septum, assigning a 
10 percent rating effective August 6, 2004, and for a painful 
scar as secondary to service-connected deviated nasal septum, 
assigning a 10 percent rating effective June 13, 2005.  

The veteran disagreed with the June 2005 rating decision in 
statements on a VA Form 21-4138 dated on August 18, 2005, and 
date-stamped as received by the RO on August 29, 2005.  The 
veteran contended that he was entitled to earlier effective 
dates for both his service-connected deviated nasal septum 
and painful scar because they had been present since active 
service.

In a September 2005 rating decision that was issued to the 
veteran and his service representative in October 2005, the 
RO assigned an effective date of August 6, 2004, to the 
veteran's service-connected painful scar.  In the narrative 
for this rating decision, the RO noted that the veteran had 
withdrawn his previous application to reopen a previously 
denied service connection claim for residuals of a nose 
injury in May 2004 and that his next application to reopen 
this claim was received on August 6, 2004.  No earlier 
effective date was warranted because all other claims had 
become final prior to the date that the veteran's most 
request to reopen was received on August 6, 2004.

In statements on a VA Form 9, dated on October 6, 2005, and 
date-stamped as received by the RO on October 11, 2005, the 
veteran contended that he was entitled to an earlier 
effective date of June 26, 1947, for both his service-
connected deviated nasal septum and painful scar.

In an Informal Hearing Presentation submitted to the Board in 
January 2007, the veteran's service representative contended 
that the veteran's May 2004 withdrawal of his pending 
appeals, including his application to reopen a previously 
denied service connection claim for residuals of a nose 
injury, was "without legal force."  The service 
representative contended that the veteran's May 2004 
withdrawal did not comply with the applicable regulations 
governing withdrawal of appeals.  He also alleged that the 
circumstances surrounding the veteran's withdrawal "are not 
entirely clear from the record."  

The Board finds that the preponderance of the evidence is 
against the veteran's appeal for an effective date earlier 
than August 6, 2004, for the award of service connection for 
deviated nasal septum and for a painful scar as secondary to 
service-connected deviated nasal septum.  Contrary to the 
assertions of the veteran's service representative, it is 
clear from a review of the claims file that, in statements on 
a VA Form 21-4138, which was signed by the veteran and dated 
on May 14, 2004, he stated that he would withdraw "my appeal 
on all issues" if the RO granted his claim of service 
connection for bilateral hearing loss.  He clarified the 
issues being withdrawn when he stated on this form that, if 
VA granted service connection for bilateral hearing loss, " 
I would withdraw my appeal on [the] other 4 issues and this 
would resolve my appeal."  At that time, there were 
5 pending issues before the RO.  Including the issue of 
service connection for bilateral hearing loss, which the RO 
subsequently granted, the issues on appeal as of May 2004 
were entitlement to an increased compensable rating for 
residuals of a fractured sternum, whether new and material 
evidence had been received sufficient to reopen a previously 
denied claim of service connection for residuals of a nose 
injury, and claims of service connection for residuals of a 
chest injury and for residuals of a right leg injury.  The 
Board concludes that the veteran's statement on his May 2004 
VA Form 21-4138 that "I would withdraw my appeal on [the] 
other 4 issues and this would resolve my appeal" if the RO 
granted his service connection claim for bilateral hearing 
loss clearly specified that his appeal would be withdrawn in 
its entirety if VA granted service connection for bilateral 
hearing loss.  See 38 C.F.R. § 20.204(b)(1) (2007).  Thus, 
the Board finds that the veteran's appeal on his application 
to reopen a previously denied service connection claim for 
residuals of a nose injury was withdrawn as of May 2004.  

The Board further finds that the veteran's most recent 
application to reopen a previously denied service connection 
claim for residuals of a nose injury was date-stamped as 
received by the RO on August 6, 2004.  A review of the claims 
file shows that, between June 4, 2004, the date that the 
rating decision granting service connection for bilateral 
hearing loss was issued to the veteran and his service 
representative, and August 6, 2004, the veteran did not file 
an application to reopen a previously denied service 
connection claim for residuals of a nose injury.  Thus, 
August 6, 2004, is the proper effective date for the grant of 
service connection for deviated nasal septum and for a 
painful scar as secondary to service-connected deviated nasal 
septum.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The appellant also contends that the RO committed CUE when it 
denied his claim of service connection for residuals of a 
nose injury in a June 13, 1947, rating decision.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2007). To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).

The Veterans Court has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error the 
claimant must demonstrate that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that statutory or regulatory provisions extant at the time 
were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The appellant alleges that the RO committed CUE in the 
June 13, 1947, rating decision because it failed to consider 
a service medical record dated in November 1942 showing that 
the veteran experienced residuals of a nose injury as a 
result of an in-service plane crash.  With respect to this 
allegation, the Board observes that the June 1947 rating 
decision concluded that, after reviewing the veteran's 
service medical records, service connection for residuals of 
a nose injury was not warranted because this disability had 
not been found at the veteran's most recent physical 
examination.  

A review of the veteran's service medical records, which were 
of record in June 1947, indicates that his nose was normal at 
his enlistment physical examination in May 1941.  The veteran 
was hospitalized from November 13, 1942, to December 17, 
1942, at a U.S. Naval Hospital in Seattle, Washington, after 
being involved in a plane crash.  At that time, he complained 
of pain in his "breast bone."  Physical examination showed 
multiple lacerated incised wounds of the nose.  At his 
separation physical examination in May 1947, the veteran's 
nose was normal.  

The Board finds that, in his CUE motion, the veteran is 
improperly seeking a re-weighing of the evidence considered 
by the RO in the June 13, 1947, rating decision, which denied 
his claim of service connection for residuals of a nose 
injury and is now final.  The veteran's CUE claim essentially 
reflects a disagreement as to how the facts were weighed and 
evaluated; it does not provide a basis upon which to find 
that VA committed error.  In alleging that the RO 
misinterpreted the facts surrounding his claim of service 
connection for residuals of a nose injury, the veteran has 
not raised a valid CUE claim.  Accordingly, the Board finds 
that, to the extent that the veteran seeks to challenge the 
June 13, 1947, rating decision on the basis of CUE, his 
appeal is dismissed.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an earlier effective date than August 6, 2004, 
for an award of service connection for deviated nasal septum 
is denied.

Entitlement to an earlier effective date than August 6, 2004, 
for an award of service connection for a painful scar as 
secondary to service-connected deviated nasal septum is 
denied.

The claim of CUE in the June 26, 1947, rating decision, which 
denied a claim of service connection for residuals of a nose 
injury, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


